Manning J.:
It has, we believe, always been held that a minor might bind himself by contract for necessaries, and that such contract when executed, if reasonable under all the circumstances, or not so unreasonable as to be evidence of fraud or undue advantage, can not be repudiated by him. We know of no decision holding a contrary doctrine.
From the bill of exceptions, it appears that when the defendant in error went to live with and work for the plaintiff in error, he was fourteen years of age, and that his parents were dead; and that during the four years he remained with the plaintiff in error and assisted him in working his farm, the plaintiff in error not only boarded him and furnished him a home in his family, but clothed him, did his washing and mending, sent him to school, took care of him in sickness, and on one or more occasions furnished him with spending money. And that on the trial in the court below, he offered to prove these things had been done by him for the services of the defendant in error, a¡ d in pursuance of a previous agreement between him and an older brother of the defendant in error The evidence was rejected, and in 'this the court erred The defendant in error was not bound by the agreement made with his brother, if he did not act under it. But if he knew of such agreement, and in pursuance of it went to live with the plaintiff in error, as the latter offered to prove, it would have been evidence from which the jury .might have found a like agreement between him and the plaintiff in error, or. that he had given his assent to, *278and therefore was bound by, the agreement made with his brother.
The court also erred in charging the jury that the agreement set up was not binding on the defendant in error, if he saw fit to repudiate it.
As the agreement with the brother was not admitted in evidence, the jury must have understood the court as, in effect, charging that if such an agreement was made by the defendant in error himself, and had been executed by him, he was still at liberty to repudiate it. We do not think this is law; but that an agreement made by a minor for necessaries, so far as it has been executed by the parties, is binding on the minor, under the qualifications already stated, and can not thereafter be repudiated by him.
The judgment must be reversed, with costs, and a new trial ordered.
Martin Cn. J. and Campbell J. concurred.